Citation Nr: 9915615	
Decision Date: 06/04/99    Archive Date: 06/15/99

DOCKET NO.  95-24 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
headache disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel



INTRODUCTION

The appellant served on active duty from April 1970 to 
December 1971.

This case initially came before the Board of Veterans' 
Appeals (Board) from a rating decision rendered in September 
1994 by the New Orleans Regional Office (RO) of the 
Department of Veterans Affairs (VA).  By means of a decision 
rendered in March 1998, the Board sought, inter alia, 
additional development of the evidentiary record with regard 
to the two issues listed on the first page of this decision.  

It is noted that the written brief submitted by the veteran's 
representative contains a third issue, that of entitlement to 
a (compensable) evaluation for a scar in the right parietal 
region.  That issue was addressed in the prior decision of 
the Board in March 1998.  The record does not indicate that 
the veteran has submitted any request for an increased 
evaluation of the scar other than the note in the 
aforementioned brief.  It is noted that the inclusion of this 
issue may constitute the submittal of a claim for an 
increased evaluation.  As this issue is not before the Board 
on appeal, the Board directs the RO's attention to this 
matter for development as appropriate.


REMAND

In a decision of March 1998, the Board remanded these issues 
to the RO for further development of the case.  The Board, at 
that time, noted that the veteran had indicated that there 
was additional evidence available, specifically, medical 
records at Overton Brooks Veterans Hospital in Shreveport, 
Louisiana (Shreveport VAMC).  In the Remand, the RO was 
instructed to request medical records from all VA facilities, 
including Shreveport VAMC, in which the veteran indicated he 
had received treatment.  The RO mailed a request to the 
veteran in May 1998 seeking information concerning additional 
treatment at any VA medical treatment other than Shreveport 
VAMC.  However, there is no evidence in the record that 
indicates that 

the RO attempted to obtain medical records directly from the 
Shreveport VAMC as requested by the Board.  Where the remand 
orders of the Board are not complied with, the Board itself 
errs in failing to ensure compliance.  Stegall v. West, 11 
Vet. App. 268 (1998).  

These claims are accordingly REMANDED for the following:

1.  The RO shall request that Shreveport 
VAMC furnish legible copies of all 
medical records compiled pursuant to 
treatment purportedly accorded the 
veteran for headache and back disorders.

2.  The RO should request that the 
veteran indicate whether he has been 
accorded treatment at any medical 
facility, other than the Shreveport VAMC, 
for headache and back disorders.  The RO 
should then obtain any and all records of 
such treatment.

3.  The RO is to advise the veteran that 
he may submit additional evidence in 
support of his claims while his case is 
in Remand status. 

4.  Thereafter, the RO should review the 
veteran's claims, and determine whether 
new and material evidence has been 
received that would warrant the reopening 
of his previously denied claims for 
service connection for headache and back 
disorders.   If the decision remains in 
whole or in part adverse to the veteran, 
he and his representative should be 
furnished with a supplement statement of 
the case, and with a reasonable period of 
time within which to respond thereto.  
The case should thereafter be returned to 
the Board for further consideration, as 
warranted.


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran need take no action until he is so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.  No inferences as to the merits of 
either or both of the claims should be made.


		
	M.S. SIEGEL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).




